Citation Nr: 0927885	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  06-35 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
the cause of the Veteran's death.

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1943 to 
February 1946.  He died in November 1996.  The appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
denied the appellant's claims, finding that she had not 
submitted new and material evidence to reopen them.  The 
appellant submitted a VA-Form 9 in October 2006 on which she 
requested a Board hearing.  The appellant's representative 
submitted another VA-Form 9 in November 2006 on which he 
indicated that the appellant did not want a Board hearing.  
The appellant has not submitted any additional statements 
indicating that she did not consent to her representative's 
withdrawal of her hearing request.  Therefore, her original 
request is considered withdrawn.  See 38 C.F.R. § 20.704(e).

In June 2005, a private attorney submitted a statement on the 
appellant's behalf that there was clear and unmistakable 
error (CUE) in the RO's 1997 denial of the appellant's claims 
of entitlement to service connection for the cause of the 
Veteran's death and DIC benefits under 38 U.S.C. § 1318.  The 
RO never adjudicated any CUE claim.  The appellant submitted 
a statement in October 2006 that she felt the RO had not 
considered all of the issues.  This matter is referred to the 
RO.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).
FINDINGS OF FACT

1.  The RO denied the appellant's claims of entitlement to 
service connection for the cause of the Veteran's death and 
DIC benefits under 38 U.S.C. § 1318 in June 1997.  The 
appellant filed a notice of disagreement in September 1997 
and the RO provided her with a statement of the case in 
September 1998; but the appellant did not submit a VA-Form 9 
to appeal her claims.  Thus, the June 1997 decision is now 
final.

2.  Evidence received since the final June 1997 RO decision 
is cumulative and does not raise a reasonable possibility of 
substantiating the claims of entitlement to service 
connection for the cause of the Veteran's death and DIC 
benefits under 38 U.S.C. § 1318.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
June 1997 RO decision and the claim of entitlement to service 
connection for the cause of the Veteran's death is not 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2008).

2.  New and material evidence has not been received since the 
June 1997 RO decision and the claim of entitlement to DIC 
benefits under 38 U.S.C. § 1318 is not reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2005.  The letter notified the 
appellant that her last claim had been denied and was now 
final and that in order to substantiate her claim she needed 
to submit evidence showing that a service-connected condition 
caused or contributed to the Veteran's death or that he was 
continuously rated as totally disabled at least 10 years 
prior to his death.  The letter also provided the general 
criteria for what is considered new and material evidence to 
reopen the claim.  Even though the letter did not 
specifically state what the reason was for the last denial as 
required under Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
appellant is not prejudiced by this error, as the letter 
notified her of what was necessary to substantiate her 
claims, which essentially included the reason for why her 
claims were previously denied.   
 
The letter also did not notify the appellant of all the 
Veteran's service-connected disabilities during his lifetime 
as required under Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
No fundamental unfairness was shown to the appellant as a 
result of this error, however, as the appellant through her 
statements has demonstrated actual knowledge of the Veteran's 
service connected compression fracture disabilities of the 
back and lower extremities, as she is contending that these 
disabilities contributed to the Veteran's death.  She did not 
mention the remaining service-connected disabilities but she 
is only asserting that the Veteran's cause of death is 
related to the service-connected compression fractures.  Her 
representative also is presumed to have basic knowledge of 
her claims and to have imparted this information to the 
appellant.  See Overton v. Nicholson, 20 Vet. App. 427, 438- 
439.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  While the notification did not advise the 
appellant of the laws regarding degrees of disability or 
effective dates for any grant of service connection, no new 
disability rating or effective date for award of benefits 
will be assigned as the claim for service connection for 
cause of the Veteran's death is denied below.  Accordingly, 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice.  See Shinseki v. Sanders, 129 U.S. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  A medical opinion was not 
provided in this case.  As discussed below, however, the 
appellant has not submitted new and material evidence to 
reopen her claims; so a medical opinion is not warranted.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The RO originally denied claims of entitlement to service 
connection for the cause of the Veteran's death and DIC 
benefits under 38 U.S.C. § 1318 in June 1997 on the basis 
that the evidence did not show the Veteran's cause of death 
was related to any service-connected disability or service 
and that the Veteran was not rated as continuously totally 
disabled for a period of at least 10 years prior to his 
death.  The appellant filed a notice of disagreement with 
this decision but after receipt of a statement of the case, 
did not file a VA-Form 9 substantive appeal.  Therefore, the 
June 1997 decision became final. 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.200 (2008).

The appellant filed claims to reopen the previously denied 
claims for entitlement to service connection for the cause of 
the Veteran's death and DIC benefits under 38 U.S.C. § 1318 
in June 2005.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decision makers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a). 

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The evidence considered at the time of the last rating 
decision included the service treatment records, service 
personnel records, private hospital records dated in November 
1996, and the November 1996 death certificate.  

The service treatment records noted that the Veteran had 
minimal tuberculosis at entry into service in November 1943 
but were otherwise negative for any pulmonary problems.  A 
November 1996 private emergency room record shows the Veteran 
had severe chronic obstructive pulmonary disease and multiple 
neck and back fractures.  He reportedly got out of bed not 
feeling well and then fell back on the bed.  His wife called 
911; he was later pronounced dead in the hospital.  The 
Veteran's death certificate shows that he died in November 
1996 from advanced chronic obstructive pulmonary disease with 
other significant condition of multiple vertebral compression 
fracture.  Correspondence between the RO, the appellant, and 
the VA Medical Center in Tucson, Arizona, notes that the 
appellant originally wanted an autopsy performed but then 
changed her mind and decided against an autopsy.  

At the time of his death the Veteran was service-connected 
for lumbosacral strain, compression fracture with 
radiculopathy rated at 60 percent disabling; residuals of 
shell fragment wound and gunshot wound to the left humerus 
and severance of ulnar nerve with paralysis; muscle 
contractions, atrophy, deformity ring, and little fingers, 
left, all rated as 50 percent disabling; otitis media, left 
rated as 0 percent disabling; tinnitus rated as 0 percent 
disabling; scar, well-healed, left posterior chest rated as 0 
percent disabling; and a total disability rating for 
unemployability, effective January 1, 1995.

Evidence considered since the last final RO decision consists 
of statements from the appellant and copies of personnel 
records that were already of record.  

The evidence received since the last final RO decision is not 
new and material. Nothing submitted since then points to any 
material fact necessary to substantiate the claims, mainly 
that there is any evidence the Veteran's cause of death was 
related to his service-connected disabilities or service, or 
that he was continuously rated as totally disabled for at 
least 10 years prior to his death.  Therefore, none of the 
information submitted since the last final rating decision 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156(a); and reopening the claims is not 
warranted. 38 U.S.C.A. § 5108.











ORDER

New and material evidence has not been submitted to reopen 
the claim for entitlement to service connection for the cause 
of the Veteran's death and the claim is not reopened.

New and material evidence has not been submitted to reopen 
the claim for entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C. § 1318 
and the claim is not reopened.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


